Cook, J.,
delivered the opinion of the court.
As we read the record in this case, the court should have excluded all of the evidence offered by plaintiff, *744and directed a verdict for defendant. The alleged defect in the belt was not the cause of the injury. The “lip” on the belt was harmless, so far as plaintiff was concerned. The master provided a perfectly safe contrivance to operate the machine, and instead of using the safe means provided plaintiff undertook to stop the machine by pressing his foot on a rapidly moving-belt. This act of his was the proximate and sole cause of his injury.
Beversed and cause dismissed.

Reversed.